COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Daniel S. Duncan and Travis A. Bryan v. EDUCAP, Inc.

Appellate case number:   01-19-00023 CV

Trial court case number: 1091932

Trial court:             County Civil Court at Law No. 4 of Harris County


       Appellants Daniel S. Duncan and Travis A. Bryan filed a motion for rehearing en banc.
       The motion is denied.




       It is so ORDERED.

Judge’s signature: ____/s/ Julie Countiss_________
                   Acting for the Court


Panel consists of Chief Justice Radack and Justices Kelly, Goodman, Hightower, Landau,
Countiss, Rivas-Molloy, Guerra, and Farris.




Date: May 13, 2021